EXHIBIT 10.20(d)

Execution Copy
FIRST AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (herein
called the “Amendment”) made as of November 4, 2015 by and among CORENERGY
INFRASTRUCTURE TRUST, INC., a Maryland corporation (“Borrower”), the Guarantors
which are, or may become signatory to the Credit Agreement (as defined below),
REGIONS BANK, as Agent, and the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, Borrower, Guarantors, Agent and Lenders entered into that certain
Amended and Restated Revolving Credit Agreement dated as of July 8, 2015 (the
“Original Credit Agreement”), for the purpose and consideration therein
expressed, whereby Lenders became obligated to make loans to Borrower as therein
provided; and
WHEREAS, Borrower, Guarantors, Agent and Lenders desire to amend the Original
Credit Agreement as set forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS AND REFERENCES
§ 1.1.    Terms Defined in the Original Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Amendment.
§ 1.2.    Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
“Amendment” means this First Amendment to Amended and Restated Revolving Credit
Agreement.
“Amendment Documents” means this Amendment.
“Credit Agreement” means the Original Credit Agreement as amended hereby.



010990 000158 16305943.1        1ST AMENDMENT TO CORENERGY
AMENDED/RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



ARTICLE II.
AMENDMENTS TO ORIGINAL AGREEMENT
§ 2.1.    Defined Terms.
(a)    A new defined term, “Adjusted Funds From Operations”, is hereby added to
Section 1.1 of the Original Credit Agreement in proper alphabetical order to
read as follows:
Adjusted Funds From Operations. Funds from Operations plus transaction costs,
amortization of debt issuance costs, deferred leasing costs, above-market rent,
and certain costs of a nonrecurring nature, less maintenance, capital
expenditures (if any), amortization of debt premium and other adjustments as
deemed appropriate by Borrower.
(b)    The defined term and the definition of “Applicable FFO Percentage” in
Section 1.1 of the Original Credit Agreement is amended and restated in its
entirety to read as follows:
Applicable FFO Percentage. The “Applicable FFO Percentage” shall mean 100% of
Funds from Operations for the 12 month period ending on the last day of each
fiscal quarter.
§ 2.2.    Distributions. Section 8.6 of the Original Credit Agreement is amended
and restated in its entirety to read as follows:
8.6    Distributions.
No Distributions shall be made by Borrower or the Restricted Subsidiaries,
except as permitted in this §8.6. Distributions are permitted as follows: (a)
Borrower’s Restricted Subsidiaries may make distributions to Borrower; and (b)
if the Loans have not been declared due and payable in full following an Event
of Default as provided in §12.1, Borrower may make Distributions equal to the
greater of (i) the amount required in order to maintain REIT Status and (ii) the
Applicable AFFO Percentage. The “Applicable AFFO Percentage” shall mean 100% of
Adjusted Funds From Operations for the 12 month period ending on the last day of
each fiscal quarter.
ARTICLE III.
CONDITIONS OF EFFECTIVENESS
§ 3.1.    Effective Date. This Amendment shall become effective as of September
30, 2015 (the “Effective Date”) upon satisfaction of the following conditions
precedent on or prior to the date hereof:
(a)    Each of the Amendment Documents shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect
and shall be in form and substance satisfactory to the Agent. Agent shall have
received a fully executed copy of each such document.
(b)     All action on the part of each Loan Party necessary for the valid
execution, delivery and performance by such Loan Party of this Amendment and the
other Amendment Documents (as

2    1ST AMENDMENT TO CORENERGY
AMENDED/RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



applicable) to which such Person is or is to become a party shall have been duly
and effectively taken, and evidence thereof satisfactory to Agent shall have
been provided to Agent.
(c)    Borrower and the other Loan Parties shall have performed and complied
with all terms and conditions herein required to be performed or complied with
by them on or prior to the Effective Date, and on the Effective Date there shall
exist no Default or Event of Default.
(d)    The representations and warranties made by Borrower and each of the other
Loan Parties in the Loan Documents or otherwise made by or on behalf of Borrower
and each of the other Loan Parties in connection therewith on the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the Effective Date.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
§ 4.1.    Representations and Warranties of Borrower. In order to induce each
Lender to enter into this Amendment, Borrower and each of the other Loan Parties
(as applicable) represent and warrant and, to the extent set forth in certain
Sections of the Credit Agreement, covenants to Agent and Lenders as follows:
(a)    The representations and warranties made by Borrower and each of the other
Loan Parties in the Amendment Documents or otherwise made by or on behalf of
Borrower and each of the other Loan Parties in connection therewith on the date
thereof were true and correct in all material respects when made and are true
and correct in all material respects on the Effective Date.
(b)    The execution, delivery and performance of this Amendment and the other
Amendment Documents to which the Loan Parties, or any of them, are or are to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (including any required
stockholder, partner or member approval), (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, except for such
conflicts or breaches that, individually and the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the Organizational Documents of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, such
Person or any of its properties or to which such Person is subject, except for
such conflicts or defaults that, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (v) do not and will
not result in or require the imposition of any Lien or other encumbrance on any
of the properties, assets or rights of such Person except for the Liens and
security title granted by the Loan Documents.
(c)    The execution, delivery and performance by the Loan Parties, or any of
them, of this Amendment and the other Amendment Documents to which they are or
are to become a party and

3    1ST AMENDMENT TO CORENERGY
AMENDED/RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any Person or the authorization, consent or approval
of, or any license or permit issued by, or any filing or registration with, or
the giving of any notice to, any court, department, board, commission or other
governmental agency or authority other than those already obtained and the
filing of the Security Documents in the appropriate records office with respect
thereto.
(d)    The execution and delivery of this Amendment and the other Amendment
Documents to which the Loan Parties, or any of them, are or are to become a
party are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
(e)    The most recent financial statements of Borrower delivered to Lenders
pursuant to Section 7.4(a) and (b) of the Credit Agreement fairly present in all
material respects the financial condition of Borrower and its Subsidiaries as of
such date and the results of the operations of Borrower and its Subsidiaries,
for such period. Copies of such financial statements have heretofore been
delivered to each Lender. As of the Effective Date there has occurred no
materially adverse change in the financial condition or business of Borrower and
its Subsidiaries, taken as a whole, as shown on or reflected in the balance
sheet of Borrower or its Subsidiaries as of June 30, 2015, or its statement of
income or cash flows for the fiscal quarter then ended, other than changes in
the ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business or financial condition
of Borrower and Restricted Subsidiaries and any Unrestricted Subsidiary with
assets in excess of $5,000,000.
(f)    No Default or Event of Default has occurred and is continuing as of the
Effective Date and after giving effect to this Amendment.
ARTICLE V.
MISCELLANEOUS
§ 5.1.    Ratification of Agreements. The Original Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects. The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Credit Agreement in
any Loan Document shall be deemed to be a reference to the Original Credit
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment and the other Amendment Documents shall not, except as expressly
provided herein or therein, operate as a waiver of any right, power or remedy of
Lenders under the Credit Agreement, the Notes, or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement, the Notes or any
other Loan Document.
§ 5.2.    Survival of Agreements. All representations, warranties, covenants and
agreements of any Loan Party herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Loans and the

4    1ST AMENDMENT TO CORENERGY
AMENDED/RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



issuance and delivery of the new Notes, and shall further survive until all of
the Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by any Loan Party hereunder or under the
Credit Agreement to any Lender shall be deemed to constitute representations and
warranties by, and/or agreements and covenants of, Loan Parties under this
Amendment and under the Credit Agreement.
§ 5.3.    Loan Documents. This Amendment is, and the other Amendment Documents
are each a Loan Document, and all provisions in the Credit Agreement pertaining
to Loan Documents apply hereto and thereto.
§ 5.4.    GOVERNING LAW. THIS AMENDMENT AND EACH OF THE OTHER AMENDMENT
DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW), AND ANY AND ALL MATTERS IN DISPUTE
BETWEEN THE PARTIES TO THIS AMENDMENT ARISING FROM OR RELATING TO THE SUBJECT
MATTER HEREOF SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
§ 5.5.    Counterparts. This Amendment may be executed in several counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic communication shall be effective as delivery
of a manually executed counterpart of this Amendment.
§ 5.6.    Indemnification. Borrower and each other Loan Party waives,
discharges, and forever releases Agent, each Lender and each Lender Party from
and of any and all claims, causes of action, allegations or assertions that
Borrower has or may have had at any time up through and including the date of
this Amendment, against any or all of the foregoing, regardless of whether any
such claims, causes of action, allegations or assertions are known to such Loan
Party or whether any such claims, causes of action, allegations or assertions
arose as result of actions or omissions of Agent, any Lender or any Lender Party
in connection with the Loan Documents, or any amendments, extensions or
modifications thereto, or Agent’s administration of the debt evidenced by the
loan documents or otherwise.
§ 5.7.    Entire Agreement. This Amendment, the other Amendment Documents, the
other Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Amendment nor any term hereof may
be changed, waived, discharged or terminated, except as provided in Section 27
of the Credit Agreement.



5    1ST AMENDMENT TO CORENERGY
AMENDED/RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.
BORROWER:
CORENERGY INFRASTRUCTURE TRUST, INC.,
a Maryland corporation


By:
/s/ Richard C. Green
 
Name: Richard C. Green
 
Title: Executive Chairman



[SIGNATURES CONTINUED ON FOLLOWING PAGES]



S-1    1ST AMENDMENT TO CORENERGY
AMENDED/RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



[Execution of Amended and Restated Revolving Credit Agreement Continued]
GUARANTORS:
CORRIDOR PRIVATE HOLDINGS, INC., a Delaware corporation
CORRIDOR PUBLIC HOLDINGS, INC., a Delaware corporation
By:
/s/ Rebecca M. Sandring
By:
/s/ Rebecca M. Sandring
Name:
Rebecca M. Sandring
Name:
Rebecca M. Sandring
Title:
Chief Accounting Officer, Treasurer and Secretary
Title:
Chief Accounting Officer, Treasurer and Secretary
 
 
 
 
CORENERGY OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
By its general partner
CorEnergy GP, LLC
MOWOOD CORRIDOR, INC.,
a Delaware corporation
By:
/s/ Rebecca M. Sandring
By:
/s/ Rebecca M. Sandring
Name:
Rebecca M. Sandring
Name:
Rebecca M. Sandring
Title:
Chief Accounting Officer, Treasurer and Secretary
Title:
Chief Accounting Officer, Treasurer and Secretary
 
 
 
 
HUNTON GP, LLC,
a Delaware limited liability company
HUNTON CORRIDOR, LP,
a Delaware limited partnership
By its general partner
Hunton GP, LLC
By:
/s/ Rebecca M. Sandring
By:
/s/ Rebecca M. Sandring
Name:
Rebecca M. Sandring
Name:
Rebecca M. Sandring
Title:
Chief Accounting Officer, Treasurer and Secretary
Title:
Chief Accounting Officer, Treasurer and Secretary
 
 
 
 
GRAND ISLE GP, INC.,
a Delaware corporation
GRAND ISLE CORRIDOR, LP,
a Delaware limited partnership
By its general partner
Grand Isle GP, Inc.
By:
/s/ Rebecca M. Sandring
By:
/s/ Rebecca M. Sandring
Name:
Rebecca M. Sandring
Name:
Rebecca M. Sandring
Title:
Chief Accounting Officer, Treasurer and Secretary
Title:
Chief Accounting Officer, Treasurer and Secretary




S-2    1ST AMENDMENT TO CORENERGY
AMENDED/RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



GUARANTORS:
LCP OREGON HOLDINGS, LLC,
a Delaware limited liability company
CORRIDOR BISON, LLC,
a Delaware limited liability company
By:
/s/ Rebecca M. Sandring
By:
/s/ Rebecca M. Sandring
Name:
Rebecca M. Sandring
Name:
Rebecca M. Sandring
Title:
Chief Accounting Officer, Treasurer and Secretary
Title:
Chief Accounting Officer, Treasurer and Secretary
 
 
 
 
CORENERGY BBWS, INC.,
a Delaware corporation
CORENERGY GP, LLC,
a Delaware limited liability company
By:
/s/ Rebecca M. Sandring
By:
/s/ Rebecca M. Sandring
Name:
Rebecca M. Sandring
Name:
Rebecca M. Sandring
Title:
Chief Accounting Officer, Treasurer and Secretary
Title:
Chief Accounting Officer, Treasurer and Secretary
 
 
 
 
CORRIDOR MOGAS, INC.,
a Delaware corporation
GRAND ISLE LP, INC.,
a Delaware corporation
By:
/s/ Rebecca M. Sandring
By:
/s/ Rebecca M. Sandring
Name:
Rebecca M. Sandring
Name:
Rebecca M. Sandring
Title:
Chief Accounting Officer, Treasurer and Secretary
Title:
Chief Accounting Officer, Treasurer and Secretary
 
 
 
 
MOGAS PIPELINE LLC,
a Delaware limited liability company
UNITED PROPERTY SYSTEMS, LLC,
a Delaware limited liability company
By:
/s/ Rebecca M. Sandring
By:
/s/ Rebecca M. Sandring
Name:
Rebecca M. Sandring
Name:
Rebecca M. Sandring
Title:
Chief Accounting Officer, Treasurer and Secretary
Title:
Chief Accounting Officer, Treasurer and Secretary
 
 
 
 
CORRIDOR LEEDS PATH WEST, INC.,
a Delaware corporation
FOUR WOOD CORRIDOR, LLC,
a Delaware limited liability company
By:
/s/ Rebecca M. Sandring
By:
/s/ Rebecca M. Sandring
Name:
Rebecca M. Sandring
Name:
Rebecca M. Sandring
Title:
Chief Accounting Officer, Treasurer and Secretary
Title:
Chief Accounting Officer, Treasurer and Secretary



[SIGNATURES CONTINUED ON FOLLOWING PAGES]



S-3    1ST AMENDMENT TO CORENERGY
AMENDED/RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------





REGIONS BANK, as a Lender and as Agent 
 
 
 
By:
/s/ Richard S Kaufman
 
Name:
Richard S. Kaufman
 
Title:
Senior Vice President
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
By:
/s/ Michael T. Letsch
 
Name:
Michael T. Letsch
 
Title:
Senior Vice President
 
 
 
 
WELLS FARGO BANK, N.A., as a Lender
 
 
 
By:
/s/ Yann Blindert
 
Name:
Yann Blindert
 
Title:
Director
 
 
 
 
BOKF, NA DBA
BANK OF KANSAS CITY, as a Lender
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ARVEST BANK, as a Lender
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ACADEMY BANK, N.A., as a Lender
By:
/s/ Jason Hilpipre
 
Name:
Jason Hilpipre
 
Title:
Vice President
 
 
 
 
UMB BANK, N.A. as a Lender
 
 
 
By:
/s/ Jess M. Adams
 
Name:
Jess M. Adams
 
Title:
Vice President
 


S-4    1ST AMENDMENT TO CORENERGY
AMENDED/RESTATED CREDIT AGREEMENT